DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 23, 2021.
In view of the Amendments to the Claims filed March 23, 2021, the rejections of claims 2, 4, 5, 6-8, and 12-15 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 23, 2020 have been withdrawn.
In view of the Amendments to the Claims filed March 23, 2021, the rejections of claims 1-15 under 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites, “an optical glass element…configured to…reflect the received electromagnetic radiation…as well as pass through a selected portion of the received electromagnetic radiation”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an optical glass element configured to reflect the received electromagnetic radiation as well as pass through a selected portion of the received electromagnetic radiation.
The specification teaches a dichroic mirror 66 configured to reflect the received electromagnetic radiation as well as pass through a selected portion of the received electromagnetic radiation but does not discuss, describe, or depict any “optical glass element” configured to reflect the received electromagnetic radiation as well as pass through a selected portion of the received electromagnetic radiation. Dependent claims are rejected for dependency. 
Claim 16 recites, “a skylight in a roof of a structure”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a skylight in a roof of a structure
The specification only teaches skylights in a roof of a building (see for example Abstract) but does not discuss, describe, or depict the full scope of the claimed skylight in a roof of a “structure”. Dependent claims are rejected for dependency.
Claim 16 recites, “an optical glass panel…configured to reflect electromagnetic radiation…and to pass through electromagnetic radiation”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an optical glass panel configured to reflect electromagnetic radiation and to pass through electromagnetic radiation.
The specification teaches a dichroic mirror 66 configured to reflect electromagnetic radiation and to pass through electromagnetic radiation but does not discuss, describe, or depict any “optical glass panel” configured to reflect electromagnetic radiation and to pass through electromagnetic radiation. Dependent claims are rejected for dependency.
Claim 16 recites, “an optical glass panel…configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an optical glass panel configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes.
The specification only teaches a dichroic mirror 66 providing illumination to the interior of the building but does not discuss, describe, or depict the full scope of the claimed an optical glass panel configured to reflect electromagnetic radiation downward 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “an optical glass panel…configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes”.
It is unclear as to what structures of the claimed optical glass panel are encompassed by the phrase “an optical glass panel…configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes” and what structures of the optical glass panel are specifically excluded by the phrase “an optical glass panel…configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes” because it is unclear as to what limitations the phrase “for internal lighting” definitely imparts on the claimed optical glass panel. Dependent claims are rejected for dependency. 

Claim 7 recites the limitation "the skylight" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the skylight” recited on line 2 of claim 7 is referring to the “skylight structure” recited on line 3-4 of claim 6 or if the “skylight” recited on line 2 of claim 7 is referring to an entirely different skylight altogether. 
Amending “the skylight” to “the skylight structure” would overcome the rejections.
Claim 15 recites the limitation "the other reflector arrays" on line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaster (U.S. Pub. No. 2016/0273725 A1) in view of Gupta (U.S. Pub. No. 2014/0166077 A1) and Holman et al. (U.S. Pub. No. 2017/0012155 A1).
With regard to claim 1, Jaster discloses a novel lighting system comprising:
a skylight in a roof of a building (1900 depicted in Fig. 19 as in a roof 1902 of a building); the skylight comprising
a transparent window pane oriented toward an electromagnetic radiation source (such as a transparent window pane 1915 depicted in Fig. 19 oriented toward an electromagnetic radiation source) and
a dichroic mirror disposed in the skylight (1980 depicted in Fig. 19; see [0174] teaching “Wavelength-selective light reflectance”) and
oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source (such as depicted in Fig. 19, the cited mirror 1980 is oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source as represented by the dashed arrows),
the dichroic mirror being configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the building and pass through electromagnetic radiation of a second specific range of wavelengths (see [0174] exemplifying “very high reflectivity in the visible region” and “substantially lower reflectivity of infrared light; the reflectivity of infrared light is less than or 

Jaster teaches receiving electromagnetic radiation from an electromagnetic radiation source, such as the sun (see [0032]), but does not disclose the electromagnetic radiation source is from a solar collector panel comprising a plurality of reflector elements.
However, Gupta teaches a system for collecting electromagnetic radiation (see Title and Abstract). Gupta is analogous art because, like applicant and Jaster, Gupta, referring to the cited document, is concerned with collection of electromagnetic radiation.
Gupta teaches 
a solar collector panel (see Abstract teaching “at least one collector panel”) comprising
a plurality of reflector elements (see Abstract teaching “a plurality of movable reflector elements”)
configured to track (see for example [0026]
be oriented optimally to receive electromagnetic radiation from the sun and reflect the received electromagnetic radiation toward a receiver (as exemplified in Fig. 3, the cited plurality of reflector elements in solar collector panel 102 is configured to be oriented optimally to receive electromagnetic radiation from the sun, denoted by source A, and reflect the received electromagnetic radiation toward a receiver 103).

Gupta teaches the solar collector panel allows for tracking the sun such that no matter where the sun is in the sky, the incident rays can be reflected onto the receiver (see for example [0032]) and Gupta teaches the solar collector panel allows for the concentration of electromagnetic radiation from the sun onto a receiver (se for example [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Jaster, which utilizes the cited transparent window pane as an electromagnetic radiation receiver, to include the solar collector panel of Gupta, which concentrates electromagnetic radiation onto a receiver, because it would have provided for tracking of the sun such that no matter where the sun is in the sky, the incident rays can be reflected onto the transparent window pane and provide for concentration of electromagnetic radiation from the sun onto the transparent window pane.
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited plurality of reflector elements suggested by Gupta configured to reflect the received electromagnetic radiation towards the cited skylight in the roof of the building cited in 
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited dichroic mirror oriented and configured to receive electromagnetic radiation reflected from the cited solar collector panel suggested by Gupta as Jaster teaches the transparent window pane as an electromagnetic radiation receiver and Gupta teaches the plurality of reflector elements for concentrating electromagnetic radiation onto a receiver.
Jaster, as modified by Gupta above, does not disclose a photovoltaic panel oriented and configured to receive the invisible light that passed through the dichroic mirror and convert it to electricity.
However, Holman et al. teaches a solar collector device (see Title and Abstract). Holman et al. is analogous art because Holman et al., like applicant, is concerned with solar collection devices including photovoltaic devices.
Holman et al. teaches a dichroic mirror (254 depicted in Fig. 7 and described in [0069] as “reflecting nearly all the visible light” and “transmitting near-infrared NIR light…wavelengths between 700 nm and 1000 nm) for high-efficiency conversion by the photovoltaic cell 242” which is cited to read on the claimed photovoltaic panel as it is a flat plate including photovoltaic cells). Holman et al. teaches the dichroic mirror and photovoltaic cell can absorb transmitted NIR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light (see [0069]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the dichroic mirror of Jaster, as modified by 
With regard to claim 2, independent claim 1 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Jaster discloses wherein
the mirror is disposed in the skylight (see Fig. 19) having 
reflective sides forming a reflective tunnel in the roof of the building (see Fig. 2 depicting reflective sides forming a reflective tunnel in the roof of the building).
With regard to claim 4, independent claim 1 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Gupta discloses wherein
the solar collector panel comprises the plurality of reflector elements arranged in a plurality of reflector arrays (see Fig. 11), 
each reflector array arranged along a longitudinal axis and pivotally mounted to at least one elongated member parallel to the longitudinal axis (see Fig. 11; see Fig. 8-9), where 
the plurality of reflector elements in each reflector array being configured to pivot simultaneously in unison (see [0040]
each of the reflector arrays being mounted to rotate about the longitudinal axis independently of other reflector arrays (see [0041] teaching “In this way, the reflector elements are each able to rotate about two orthogonal axes independently and in unison with respect to each axis”), where 
each of the plurality of reflector elements in a reflector array being configured to rotate about the longitudinal axis simultaneously in unison (see [0041] teaching “In this way, the reflector elements are each able to rotate about two orthogonal axes independently and in unison with respect to each axis”).

With regard to claim 5, independent claim 1 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Gupta discloses further comprising 
a controller in communication with the solar collector panel configured to direct the plurality of reflector elements to be optimally oriented to reflect sunlight toward the dichroic mirror (see [0050] teaching “Based on the position of the sun, the controller calculates what position the reflector elements need to be in such that they direct incident solar radiation into the receiver aperture.” which, when modified into the system of Jaster as discussed in the rejection above, would reflect sunlight toward the cited dichroic mirror in Jaster).
With regard to claim 6, Jaster discloses a novel lighting system comprising:
a skylight structure in a roof of a building (1900 depicted in Fig. 19 as in a roof 1902 of a building); the skylight incorporating
a dichroic mirror (1980 depicted in Fig. 19; see [0174] teaching “Wavelength-selective light reflectance”) 
oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source (such as depicted in Fig. 19, the cited mirror 1980 is oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source as represented by the dashed arrows),
the dichroic mirror being configured to reflect visible light from the electromagnetic radiation source downward into the building and pass through invisible light (see [0174] exemplifying “very high reflectivity in the visible region” and “substantially lower reflectivity of infrared light; the reflectivity of infrared light is less than or equal to about 20%. The reflectivity of ultraviolet light is also substantially lower than the reflectivity of visible light” which would provide for the cited dichroic mirror reflecting visible light downward into the building, see Fig. 19, and pass through invisible IR and UV light). 

Jaster teaches receiving electromagnetic radiation from an electromagnetic radiation source, such as the sun (see [0032]), but does not disclose the electromagnetic radiation source is from a solar collector panel comprising a plurality of reflector elements.
However, Gupta teaches a system for collecting electromagnetic radiation (see Title and Abstract). Gupta is analogous art because, like applicant and Jaster, Gupta, referring to the cited document, is concerned with collection of electromagnetic radiation.
Gupta teaches 
a solar collector panel (see Abstract teaching “at least one collector panel”) comprising
a plurality of reflector elements (see Abstract teaching “a plurality of movable reflector elements”)
configured to track (see for example [0026] teaching “A mechanical drive system allows one or more (e.g., all in one embodiment) reflector elements to track the electromagnetic radiation source in two axes”) and 
be oriented optimally to receive electromagnetic radiation from the sun and reflect the received electromagnetic radiation toward a receiver (as exemplified in Fig. 3, the cited plurality of reflector elements in solar collector panel 102 is configured to be oriented optimally to receive electromagnetic radiation from the sun, denoted by source A, and reflect the received electromagnetic radiation toward a receiver 103).

Gupta teaches the solar collector panel allows for tracking the sun such that no matter where the sun is in the sky, the incident rays can be reflected onto the receiver (see for example [0032]) and Gupta teaches the solar collector panel allows for the concentration of electromagnetic radiation from the sun onto a receiver (se for example [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Jaster, which utilizes the cited transparent window pane as an electromagnetic radiation receiver, to include the solar collector panel of Gupta, which concentrates electromagnetic radiation onto a receiver, 
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited plurality of reflector elements suggested by Gupta configured to reflect the received electromagnetic radiation towards the cited skylight in the roof of the building cited in Jaster as Jaster teaches the skylight as an electromagnetic radiation receiver and Gupta teaches the plurality of reflector elements for concentrating electromagnetic radiation onto a receiver. 
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited dichroic mirror oriented and configured to receive electromagnetic radiation reflected from the cited solar collector panel suggested by Gupta as Jaster teaches the transparent window pane as an electromagnetic radiation receiver and Gupta teaches the plurality of reflector elements for concentrating electromagnetic radiation onto a receiver.
Gupta teaches
a controller in communication with the solar collector panel configured to direct the plurality of reflector elements to be optimally oriented to reflect sunlight toward the dichroic mirror (see [0050] teaching “Based on the position of the sun, the controller calculates what position the reflector elements need to be in such that they direct incident solar radiation into the receiver aperture.” which, when modified into the system of Jaster as discussed in the rejection above, would reflect sunlight toward the cited dichroic mirror in Jaster).

Jaster, as modified by Gupta above, does not disclose a photovoltaic panel oriented and configured to receive the invisible light that passed through the dichroic mirror and generate electricity therefrom.
However, Holman et al. teaches a solar collector device (see Title and Abstract). Holman et al. is analogous art because Holman et al., like applicant, is concerned with solar collection devices including photovoltaic devices.
Holman et al. teaches a dichroic mirror (254 depicted in Fig. 7 and described in [0069] as “reflecting nearly all the visible light” and “transmitting near-infrared NIR light…wavelengths between 700 nm and 1000 nm) for high-efficiency conversion by the photovoltaic cell 242” which is cited to read on the claimed photovoltaic panel as it is a flat plate including photovoltaic cells). Holman et al. teaches the dichroic mirror and photovoltaic cell can absorb transmitted NIR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light (see [0069]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the dichroic mirror of Jaster, as modified by Gupta above, to include the tailored dichroic mirror and photovoltaic panel design suggested by Holman et al. because it would have provided for utilizing the transmitted IR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light.
With regard to claim 7, independent claim 6 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Jaster discloses wherein
the dichroic mirror is disposed in the skylight (see Fig. 19) having 
reflective sides forming a reflective tunnel in the roof of the building (see Fig. 2 depicting reflective sides forming a reflective tunnel in the roof of the building).
With regard to claims 9, 12 and 13, Jaster discloses a novel lighting system comprising:
a skylight in a roof of a building (1900 depicted in Fig. 19 as in a roof 1902 of a building); the skylight comprising
a transparent window pane oriented toward an electromagnetic radiation source to allow the electromagnetic radiation to impinge on a dichroic mirror disposed in the skylight (such as a transparent window pane 1915 depicted in Fig. 19 oriented toward an electromagnetic radiation source to allow electromagnetic radiation, represented by the dashed arrows, to impinge on a mirror 1980 disposed in the skylight; see [0174] “reflector 1980” reading the claimed dichroic mirror as it is a surface capable of reflecting electromagnetic radiation) and
configured to receive the electromagnetic radiation from the electromagnetic radiation source and reflect the received electromagnetic radiation downward into the building (such as depicted in Fig. 19, the cited mirror 1980 is configured to receive the electromagnetic radiation from the electromagnetic radiation source and reflect the received electromagnetic radiation downward into the building as represented by the dashed arrows). 

[0032]), but does not disclose the electromagnetic radiation source is from a solar collector panel comprising a plurality of reflector elements.
However, Gupta teaches a system for collecting electromagnetic radiation (see Title and Abstract). Gupta is analogous art because, like applicant and Jaster, Gupta, referring to the cited document, is concerned with collection of electromagnetic radiation.
Gupta teaches 
a solar collector panel (see Abstract teaching “at least one collector panel”) comprising
a plurality of reflector elements (see Abstract teaching “a plurality of movable reflector elements”)
configured to track (see for example [0026] teaching “A mechanical drive system allows one or more (e.g., all in one embodiment) reflector elements to track the electromagnetic radiation source in two axes”) and 
be oriented optimally to receive electromagnetic radiation from the sun and reflect the received electromagnetic radiation toward a receiver (as exemplified in Fig. 3, the cited plurality of reflector elements in solar collector panel 102 is configured to be oriented optimally to receive electromagnetic radiation from the sun, denoted by source A, and reflect the received electromagnetic radiation toward a receiver 103).

[0032]) and Gupta teaches the solar collector panel allows for the concentration of electromagnetic radiation from the sun onto a receiver (se for example [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Jaster, which utilizes the cited transparent window pane as an electromagnetic radiation receiver, to include the solar collector panel of Gupta, which concentrates electromagnetic radiation onto a receiver, because it would have provided for tracking of the sun such that no matter where the sun is in the sky, the incident rays can be reflected onto the transparent window pane and provide for concentration of electromagnetic radiation from the sun onto the transparent window pane.
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited plurality of reflector elements suggested by Gupta configured to reflect the received electromagnetic radiation towards the cited skylight in the roof of the building cited in Jaster as Jaster teaches the skylight as an electromagnetic radiation receiver and Gupta teaches the plurality of reflector elements for concentrating electromagnetic radiation onto a receiver. 
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited transparent window pane oriented toward and configured to receive electromagnetic radiation reflected from the cited solar collector panel suggested by Gupta as Jaster teaches the transparent window pane as an electromagnetic radiation receiver and Gupta 
Jaster, as modified by Gupta above, does not disclose further comprising a photovoltaic panel configured to receive the invisible light that passed through the dichroic mirror and convert it to electricity.
However, Holman et al. teaches a solar collector device (see Title and Abstract). Holman et al. is analogous art because Holman et al., like applicant, is concerned with solar collection devices including photovoltaic devices.
Holman et al. teaches an optical glass element comprising a dichroic mirror (glass support 246 coated with optical filter 254 depicted in Fig. 7 and described in [0069] as “reflecting nearly all the visible light” and “transmitting near-infrared NIR light…wavelengths between 700 nm and 1000 nm” which is cited to read on the claimed “optical glass element comprises a dichroic mirror” as it includes glass material in component 246) for high-efficiency conversion by the photovoltaic cell 242” which is cited to read on the claimed photovoltaic panel as it is a flat plate including photovoltaic cells). Holman et al. teaches the cited optical glass element and photovoltaic cell can absorb transmitted NIR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light (see [0069]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the dichroic mirror of Jaster, as modified by Gupta above, to include the tailored optical glass element and photovoltaic panel design suggested by Holman et al. because it would have provided for utilizing the transmitted 
With regard to claim 10, independent claim 9 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Jaster discloses wherein
the optical glass element is disposed in the skylight (see Fig. 19 depicting dichroic mirror 1980 disposed in the skylight, as modified by Holman et al. above to include the cited optical glass element) having 
reflective sides forming a reflective tunnel in the roof of the building (see Fig. 2 depicting reflective sides forming a reflective tunnel in the roof of the building).
With regard to claim 11, independent claim 9 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Gupta discloses further comprising 
a controller in communication with the solar collector panel configured to direct the plurality of reflector elements to be optimally oriented to reflect sunlight toward the optical glass element (see [0050]
With regard to claim 15, independent claim 9 is obvious over Jaster in view of Gupta under 35 U.S.C. 103 as discussed above. Gupta discloses wherein
the solar collector panel comprises the plurality of reflector elements arranged in a plurality of reflector arrays (see Fig. 11), 
each reflector array arranged along a longitudinal axis and pivotally mounted to at least one elongated member parallel to the longitudinal axis (see Fig. 11; see Fig. 8-9), where 
the plurality of reflector elements in each reflector array being configured to pivot simultaneously in unison (see [0040] “reflector elements 704 to move in unison”); and 
each of the reflector arrays being mounted to rotate about the longitudinal axis independently of the other reflector arrays (see [0041] teaching “In this way, the reflector elements are each able to rotate about two orthogonal axes independently and in unison with respect to each axis”), where 
each of the plurality of reflector elements in a reflector array being configured to rotate about the longitudinal axis simultaneously in unison (see [0041] teaching “In this way, the reflector elements are each able to rotate about two orthogonal axes independently and in unison with respect to each axis”).
With regard to claim 16, Jaster discloses a novel lighting system comprising:
a skylight in a roof of a structure (1900 depicted in Fig. 19 as in a roof 1902 of a structure such as a building); the skylight comprising
a transparent window pane oriented toward an electromagnetic radiation source (such as a transparent window pane 1915 depicted in Fig. 19 oriented toward an electromagnetic radiation source) and
a dichroic mirror disposed in the skylight (1980 depicted in Fig. 19; see [0174] teaching “Wavelength-selective light reflectance”) and
oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source (such as depicted in Fig. 19, the cited mirror 1980 is oriented and configured to receive the electromagnetic radiation from the electromagnetic radiation source as represented by the dashed arrows),
the dichroic mirror being configured to reflect electromagnetic radiation of a first specific range of wavelengths downward into the structure for internal lighting purposes and pass through electromagnetic radiation of a second specific range of wavelengths (see [0174] exemplifying “very high reflectivity in the visible region” and “substantially lower reflectivity of infrared light; the reflectivity of infrared light is less than or equal to about 20%. The reflectivity of ultraviolet light is also substantially lower than the reflectivity of visible light” which would provide for the cited dichroic mirror reflecting electromagnetic radiation of a first specific range of wavelengths, visible region, downward into the interior of the building for lighting purposes, see Fig. 19, and pass through electromagnetic radiation of a second specific range of wavelengths, the IR and UV light). 

[0032]), but does not disclose the electromagnetic radiation source is from a solar collector panel comprising a plurality of reflector elements.
However, Gupta teaches a system for collecting electromagnetic radiation (see Title and Abstract). Gupta is analogous art because, like applicant and Jaster, Gupta, referring to the cited document, is concerned with collection of electromagnetic radiation.
Gupta teaches 
a solar collector panel (see Abstract teaching “at least one collector panel”) comprising
a plurality of reflector elements (see Abstract teaching “a plurality of movable reflector elements”)
configured to track (see for example [0026] teaching “A mechanical drive system allows one or more (e.g., all in one embodiment) reflector elements to track the electromagnetic radiation source in two axes”) and 
be oriented optimally to receive electromagnetic radiation from the sun and reflect the received electromagnetic radiation toward a receiver (as exemplified in Fig. 3, the cited plurality of reflector elements in solar collector panel 102 is configured to be oriented optimally to receive electromagnetic radiation from the sun, denoted by source A, and reflect the received electromagnetic radiation toward a receiver 103).

[0032]) and Gupta teaches the solar collector panel allows for the concentration of electromagnetic radiation from the sun onto a receiver (se for example [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the system of Jaster, which utilizes the cited transparent window pane as an electromagnetic radiation receiver, to include the solar collector panel of Gupta, which concentrates electromagnetic radiation onto a receiver, because it would have provided for tracking of the sun such that no matter where the sun is in the sky, the incident rays can be reflected onto the transparent window pane and provide for concentration of electromagnetic radiation from the sun onto the transparent window pane.
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited plurality of reflector elements suggested by Gupta configured to reflect the received electromagnetic radiation towards the cited skylight in the roof of the building cited in Jaster as Jaster teaches the skylight as an electromagnetic radiation receiver and Gupta teaches the plurality of reflector elements for concentrating electromagnetic radiation onto a receiver. 
Jaster, as modified to include the solar collector panel of Gupta above, teaches the cited dichroic mirror oriented and configured to receive electromagnetic radiation reflected from the cited solar collector panel suggested by Gupta as Jaster teaches the 
Jaster, as modified by Gupta above, does not disclose a photovoltaic panel oriented and configured to receive the invisible light that passed through the dichroic mirror and convert it to electricity.
However, Holman et al. teaches a solar collector device (see Title and Abstract). Holman et al. is analogous art because Holman et al., like applicant, is concerned with solar collection devices including photovoltaic devices.
Holman et al. teaches an optical glass panel comprising a dichroic mirror (glass support 246 coated with optical filter 254 depicted in Fig. 7 and described in [0069] as “reflecting nearly all the visible light” and “transmitting near-infrared NIR light…wavelengths between 700 nm and 1000 nm” which is cited to read on the claimed “optical glass panel” as it includes glass material in component 246) for high-efficiency conversion by the photovoltaic cell 242” which is cited to read on the claimed photovoltaic panel as it is a flat plate including photovoltaic cells). Holman et al. teaches the cited optical glass panel and photovoltaic cell can absorb transmitted NIR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light (see [0069]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the dichroic mirror of Jaster, as modified by Gupta above, to include the tailored optical glass panel and photovoltaic panel design suggested by Holman et al. because it would have provided for utilizing the transmitted 
With regard to claim 17, independent claim 16 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Jaster discloses wherein
the optical glass panel is disposed in the skylight (see Fig. 19 depicting dichroic mirror 1980 disposed in the skylight, as modified by Holman et al. above to include the cited optical glass panel) having 
reflective sides forming a reflective tunnel in the roof of the building (see Fig. 2 depicting reflective sides forming a reflective tunnel in the roof of the building).
With regard to claim 18, independent claim 16 is obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. Gupta discloses further comprising 
a controller in communication with the solar collector panel configured to direct the plurality of reflector elements to be optimally oriented to reflect sunlight toward the optical glass panel (see [0050].
Claim 3, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaster (U.S. Pub. No. 2016/0273725 A1) in view of Gupta (U.S. Pub. No. 2014/0166077 A1) and Holman et al. (U.S. Pub. No. 2017/0012155 A1), as applied to claims 1, 2, 4-7, 9-13, and 15-18 above, and in further view of Gaudiana et al. (U.S. Pub. No. 2005/0257827 A1).
With regard to claims 3, 8, and 14, independent claims 1 and 6 and dependent claim 13 are obvious over Jaster in view of Gupta and Holman et al. under 35 U.S.C. 103 as discussed above. 
Jaster, as modified by Gupta and Holman et al. above, teaches a photovoltaic panel (recall NIR converting photovoltaic cell of Holman et al. cited above, but does not specifically teach a battery storage system coupled to the photovoltaic panel configured to store the generated electricity. 
However, Guadiana et al. teaches a photovoltaic system (see Title and Abstract). Guadiana et al. is analogous art because, like applicant, Guadiana et al. is concerned with photovoltaic devices. 
Guadiana et al. teaches battery storage systems are commonly coupled to photovoltaic devices to charge the battery (see for example [0374]) or store unused power from the photovoltaic devices (see [0370]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the photovoltaic panel in the system of Jaster, as modified above, to include coupling a battery storage system, as suggested by Guadiana et al., because it would have provided for a conventional means for energy storage.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Applicant notes the previously cited prior art references do not teach the newly added claimed limitations. However, this argument is addressed in the rejections of the claims above. 
Applicant argues in the response that combining Jaster with Gupta relies on impermissible hindsight. However, this argument is not persuasive. 
Gupta teaches no matter where the sun is in the sky, the solar collector panel allows for tracking of the sun to reflect and concentrate electromagnetic radiation from the sun to a receiver (see previously cited [0026] and [0032]).  
Applicant argues Jaster teaches infrared light can be absorbed in some embodiments. However, those embodiments are not cited in or relied upon in the rejections of the claims. 
As stated in the rejections of the claims, it would have been obvious to a person having ordinary skill in the art to have modified the dichroic mirror of Jaster to include the tailored optical glass panel and photovoltaic panel design suggested by Holman et al. because it would have provided for utilizing the transmitted IR light for conversion to DC electrical energy with projected efficiency of up to 60% while reflecting the visible light.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 28, 2021